Citation Nr: 0415304	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  00-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for ankylosis of 
the right ankle, residual to a gunshot wound, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for recurrent 
osteomyelitis of the left tibia, residual to a gunshot wound, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left knee, Muscle Groups XI and XII, 
with torn medial meniscus, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from February 1943 to April 
1946.

This appeal arises from a July 2000 rating decision of the 
Chicago, Illinois Regional Office (RO).

By decision of the Board in July 2003, the veteran's claims 
were denied.  The veteran filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  This 
case is once again before the Board pursuant to a January 
2004 order of the Court wherein the Board's July 2003 
decision was vacated and the veteran's appeal was remanded to 
the Board for readjudication.

The Board also notes that by rating action in May 2003, the 
RO granted entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU), effective from March 17, 2003.  In July 
2003, a timely notice of disagreement was submitted relative 
to the effective date of the grant of TDIU benefits.  As a 
result, VA must provide the veteran with a statement of the 
case on the issue of entitlement to an effective date earlier 
than March 17, 2003 for the grant of TDIU benefits.  The 
issuance of a statement of the case is addressed in the 
remand section below.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  (When an NOD is filed, the Board should remand, 
rather than refer the issue to the RO for the issuance of a 
statement of the case.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining all relevant evidence that is 
not already of record to include all 
current treatment records from the Hines 
VA medical center.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and 
determine whether the veteran ever 
applied for disability benefits and, if 
so, obtain all decisions relating to the 
claim for disability benefits as well as 
the medical records upon which all 
decisions were based.  Once obtained, all 
records must be associated with the 
claims folder.  

3.  The veteran should be afforded a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and extent of all current 
disability resulting from the veteran's 
service connected gunshot wounds of the 
left knee, left tibia and right ankle.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disabilities at issue in light of the 
whole recorded history.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All necessary diagnostic 
testing to should be conducted.  The 
examiner should provide complete clinical 
and diagnostic findings for the record to 
rate each of the veteran's disabilities.  
Complete range of motion studies for the 
left knee should be provided.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left knee due to any of 
the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups under § 4.40, and weakened 
movement, excess fatigability, or 
incoordination under § 4.45.  The 
examiner must identify each muscle group 
that was injured as a result of the 
service connected gunshot wounds of the 
left knee, left tibia and right ankle; 
provide complete information as to the 
type of injury, history and complaints, 
and objective findings for each injured 
muscle group in compliance with the 
criteria in 38 C.F.R. §§ 4.55 and 4.56 to 
include indicating whether disability 
would be considered to be slight, 
moderate, moderately severe or severe in 
degree.  In this regard, the examiner 
should comment on the presence or absence 
of the cardinal signs and symptoms of 
muscle disability including loss of 
power, weakness, lowered threshold of 
fatigue, impairment of coordination and 
uncertainty of movement.  The examiner 
must indicate whether there is evidence 
of multiple localizations of 
osteomyelitis or with a long history of 
intractability and debility, anemia, 
amyloid liver changes, or other 
continuous constitutional symptoms; 
whether osteomyelitis extends into a 
major joint; whether there is evidence of 
osteomyelitis when there are frequent 
episodes with constitutional symptoms; 
whether there is evidence of 
osteomyelitis with definite involucrum or 
sequestrum, with or without discharging 
sinus; or whether there is evidence of 
osteomyelitis with discharging sinus or 
other evidence of active infection within 
the past five years.  Each of the above 
rating criteria must be addressed by the 
examiner in the report of examination.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issues on appeal.  If 
the benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claims, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

5.  With regard to the May 2003 rating 
decision, the veteran should be provided 
with a statement of the case which 
conforms with the requirements of 38 
U.S.C.A. § 7105(d) (1) concerning the 
issue of entitlement to an effective date 
earlier than March 17, 2003 for the grant 
of TDIU benefits.  In particular, the 
statement of the case should provide the 
veteran with a discussion of how 
applicable laws and regulations affect 
the RO's decision and a summary of the 
reasons and bases for such decision.  The 
veteran should be given an opportunity to 
respond to the statement of the case, and 
he should be advised that a timely 
substantive appeal must be submitted if 
he wishes the Board to consider this 
matter.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




